.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Non-Final office action in response to RCE filed on 11/25/2020.  Claims 1, 15, and 21 have been amended. Claims 1-7, 9-10, 12-15 and 18-21 are currently pending and have been addressed below.

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/25/2020 has been entered. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-10, 12-15, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Menon et al. (US 2015/0127567 A1), hereinafter “Menon”, in view of Dane (US 2009/0276460 A1), hereinafter “Dane”.

Regarding Claim 1, Menon teaches a computing device comprising: 
a processor; 
a network interface coupled to the processor to enable communication over a network; a storage device coupled to the processor (Menon, para 0077, 0440. Menon, Figure 3, Figure 6, Figure 11);
a job market profile engine software stored in the storage device, wherein an execution of the software by the processor configures the computing device to perform acts comprising: (Menon, Figures 4, 6 and 7. Menon, para 0075, 0116, 0119, 0120. Menon, para 0078, discloses a data acquisition layer (610) includes acquiring documents containing some type of competency information from a variety of sources (e.g., web pages containing job descriptions. Menon, Abstract, teaches a data mining system extracts job opening information and derives, for a given job relevant competencies. 
determining available job postings of a job market; (Menon, Abstract, discloses a data mining system extracts job opening information. Menon, Figures 4, 6 (element 600 discloses labor market information system in real-time labor) and Figure 7 (element 730, discloses job listings of the job market). Menon, para 0032. Menon, para 0060, discloses a job discovery database that contains current job openings indexed by competencies and level);
for each job posting: 
determining one or more technical skills related to the job posting; (Menon, Figure 4, element 402 discloses job skills of element 403 job description. Menon, Figure 10. Menon, para 0073. Menon, para 0027, discloses the system is able to extract the skill terms as well as how these skill terms are being used in a job. Menon, para 0093, discloses extracting structured competency information for a job. Menon, Example 4.4 is budget analysis skills, Example 6.3 is Accounting, Example 6.5 is quantitative skills, and Example 8.4 is computer skills);
determining a job role level related to the posting; and (Menon, Figure 10, element 1002 discloses job description; element 1024 discloses level. Menon, para 0073, discloses competency management and validation of competencies. Menon para 0075, discloses  the ability for a user to understand the needs of the labor market, with respect to competencies required for job families, the ability to transmit the changing labor market needs (new skills levels from individual job descriptions, the ability to understand occupations in different industries that are similar to each other with regard to competencies. Further, Example 6.7 discloses MBA is annotated as a level. Further, Menon, para 0080, discloses extracted, additional layers of information might be created, such as the level implied; for example, rookie (fresh college graduate) vs. expert (senior talent with significant experience));
determining one or more professional capabilities related to the job posting, (Menon, Figure 7, discloses job listing (element 730) and competency extraction (element 710). Menon, para 0073, discloses competency management and validation of competencies. Menon, para 0093, discloses extracting structured competency information for a job);
comprising: segmenting a job description text of the job posting into one or more sentences; (Menon, Figure 10, element 1002 discloses job description and element 1004 discloses sentence segmenter of the job description (posting). Menon, para 0027, discloses techniques described herein include automatically extracting information from documents by understanding the structure of a sentence. By understanding the structure of a sentence, the system is able to extract the skill terms as well as how these skill terms are being used in a job. Further, para 0128, discloses the extracted job description passes through a “sentence segmentation stage”.);
…	determining whether there is at least one of (i) an explicit or (ii) an implicit description of a professional capability; (Menon, para 0027, discloses techniques described herein include automatically extracting information from documents …the system is able to extract the skill terms as well as how these skill terms are being used in a job) and2Application Serial No.: 15/616,868YOR920161883US1 (IBM.P0045US) for each implicit description of a professional capability, using natural language processing (NLP) to identify the implicit description of the professional capability (Menon, para 0128 and para 0308. Menon, para 0080, discloses extracted, additional layers of information might be created, such as the level implied; for example, rookie (fresh college graduate) vs. expert (senior talent with significant experience). Menon, para 0241, consider the 
aggregating professional capabilities by job dimensions; (Menon, para 0087, para 0094. Menon, para 0039, discloses classifying job descriptions into occupations and using the set of occupations to prioritize competencies and competency levels at an occupation level… using clustering approaches (such as K-Means, Latent Dirichlet Allocation or Latent Semantic Analysis) to group occupations with similar competencies together to create a model. Using the clustering approaches to prioritize competencies and competency levels at an occupation level. A combinational approach is also possible where jobs could be classified to a standard taxonomy such as the Bureau of Labor Statistics (BLS) taxonomy or O*Net using manually labeled data and then using clustering approaches within an occupation to segment an occupation further based on competencies.);
storing the determined technical skills, job role level, and the professional capabilities of each job posting and the aggregated professional capabilities, as reference data in a database; (Menon, Figure 8, discloses collect competency information (element 806) and store processed competency information in databases (element 812). Menon, para 0091, discloses the data processed (e.g., job descriptions), further processes the data to create data structures… For example, the job competency information are finally linked to create a hierarchical occupational category and skills information database that may provide information on what skills (competencies) are associated with a given job family. Menon, para 0059, discloses including large system components, such as, for example: systems that may gather competencies from various sources (job descriptions) and normalize (using taxonomies) to build databases. Menon, para 0117, discloses the processed competencies are stored in various databases and turned into a dynamic data service that provides various types of data services including what competencies required to work in a given occupation, which competencies are rising in demand, which ones are becoming obsolete, what is the future outlook for an occupational category); and 
providing a job capability profile for one or more job dimensions, based on the determined technical skills, job role level, and the professional capabilities of each job posting and the aggregated professional capabilities of the stored reference data in the database (Menon, para .
While Menon teaches an algorithm that ignores sentences (Menon, para 0161), Menon does not appear to explicitly teach “reducing an amount of processing by the processor by cleaning up the one or more sentences by removing any leading and trailing non-alphabet characters from each sentence”.
Dane, which like Menon, also teaches using natural language processing for extracting and analyzing job information. Dane teaches it is known in the art to reduce an amount of processing by the processor by cleaning up the one or more sentences by removing any leading and trailing non-alphabet characters from each sentence (See Dane at least Abstract, Figure 2, Figure 8, Figure 13, Figure 25, para 0007, para 0016 - 0017, para 0072, para 0101 and para 0112. Dane, para 0094, discloses the Prep/Filter step, filters out various forms of special characters that might appear in the natural language expression of the job spec, but which are filtered out to facilitate further processing and reasoning about the job spec. Further, Dane, para 0112, discloses as shown in FIG. 13, each Individual Tagged Sentence is processed by the Sentence Preparation and Filtering Engine. This engine processes special characters such as parentheses, apostrophes, hyphens, colons, brackets, ellipses, ampersands, etc., in accordance with predefined process rules for each character. For example, parentheses are 
Since both Menon and Dane teach using natural language for extracting and analyzing job information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Menon and Dane, to include in Menon reducing an amount of processing by the processor by cleaning up the one or more sentences by removing any leading and trailing non-alphabet characters from each sentence with the motivation to remove unnecessary special characters such as parentheses from a sentence in a job specification to analyze and normalize job information (Dane, para 0016 and 0101). The Menon invention, now incorporating the Dane invention, has all the limitations of claim 1.

Regarding Claim 2, Menon, now incorporating Dane, teaches the computing device of claim 1, and Menon further teaches wherein determining the professional capabilities comprises: determining one or more core capabilities; and determining one or more leadership capabilities (Menon, Figure 4. Menon, para 0027, discloses techniques described include automatically extracting information … the system is able to extract the skill terms as well as how these skill terms are being used in a job. Example embodiments may distinguish primary skills from subordinate skills. Menon, para 0082, discloses primary requirements of job descriptions. Examiner is interpreting primary skills and primary requirements as core capabilities. Menon, para 0089, discloses the activity leveling process include levels such as Communication, Collaboration, Coordination, Lead, Manage, and Mentoring. Menon, para 0193, discloses communication skills. Menon, para 0196-0197, discloses leadership capabilities).

Regarding Claim 3, Menon, now incorporating Dane, teaches The computing device of claim 2, and Menon further teaches wherein the core capabilities include at least one of: (i) self-management, (ii) digital literacy, (iii) teamwork, (iv) communication, (v) emotional judgment, (vi) problem solving, (vii) innovation, (viii) critical thinking, (ix) global citizenship, and (x) professional ethics (Menon, Figure 4. Menon, para 0027, discloses techniques described include automatically extracting information … the system is able to extract the skill terms as well as how these skill terms are 

Regarding Claim 4, Menon, now incorporating Dane, teaches the computing device of claim 2, and Menon further teaches wherein the professional capabilities include at least one of the following leadership capabilities: (i) leading and developing people, (ii) empowering others, (iii) being able to adapt and change, and (iv) driving strategic results. (Menon, Figure 4. Menon, para 0027, discloses techniques described include automatically extracting information … the system is able to extract the skill terms as well as how these skill terms are being used in a job. Example embodiments may distinguish primary skills from subordinate skills. Menon, para 0089, discloses the activity leveling process include levels such as Communication, Collaboration, Coordination, Lead, Manage, and Mentoring. Menon, para 0196-0197, discloses leadership capabilities).

Regarding Claim 9, Menon, now incorporating Dane, teaches the computing device of claim 1, and Menon further teaches wherein, for each job posting, determining the one or more professional capabilities related to the job posting further comprises: 
upon determining that a sentence of the one or more sentences is irrelevant, discarding the irrelevant sentence and identifying the remaining one or more sentences as relevant; and (Menon, para 0166. Menon, Figure 10, element 1002 discloses job description and element 1004 discloses sentence segmenter of the job description (posting). Menon, para 0128, discloses the extracted job description passes through a “sentence segmentation stage”. Menon, para 0161, discloses without its inclusion, the algorithm will not learn to ignore it (for what constitutes a meaningless phrase, see the final section of this document, "Unnecessary Annotations'). This logic does not extend to entire sentences that are meaningless—the algorithm learns to ignore such sentences in an indirect way.);
determining one or more professional capabilities from the sentences identified as relevant, based on a framework of professional capabilities using natural language processing (NLP) (See Menon throughout; see Menon, Figure 10. Menon, para 0068, para 0128, Menon, para 0187, teaches an example “successful integrated marketing”, it is included as part of the subject, making it specific and meaningful (relevant). 

Regarding Claim 10, Menon, now incorporating Dane, teaches the computing device of claim 1, and Menon further teaches wherein execution of the software by the processor further configures the computing device to perform the act of excluding sentences … by applying a neural network based natural language classifier (NLC) on the sentences (Menon, Claim 19. Menon, para 0166. Menon, Figure 10, element 1002 discloses job description and element 1004 discloses sentence segmenter of the job description (posting). Menon, para 0128, discloses the extracted job description passes through a “sentence segmentation stage”. Menon, para 0161, discloses without its inclusion, the algorithm will not learn to ignore it (for what constitutes a meaningless phrase, see the final section of this document, "Unnecessary Annotations'). This logic does not extend to entire sentences that are meaningless—the algorithm learns to ignore such sentences in an indirect way. Menon, para 0396, discloses the algorithm learn to ignore entirely meaningless sentences.).
While Menon teaches excluding sentences, Menon does not appear to explicitly teach “that do not include a technical skill or a professional capability”.
Dane, which like Menon, also teaches using natural language processing for extracting and analyzing job information. Dane teaches it is known in the art to filter sentences from the job description (See Dane at least Abstract, para 0007 and para 0057. Figures 8, 9, 13, 14, 22. Dane, para 0027, discloses analyzing job descriptions filtering sentences from the job description.)
Since both Menon and Dane teach using natural language for extracting and analyzing job information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Dane’s filtering of sentences with Menon’s excluding of sentences with the motivation to prepare and filter sentences in processing natural language expressions of job specifications (Dane, Figure 8 and para 0007).
Regarding Claim 12, Menon, now incorporating Dane, teaches the computing device of claim 1, and Menon further teaches wherein execution of the software by the processor further configures the computing device to perform the act of excluding sentences … , upon determining via a neural network based natural language classifier (NLC), … (Menon, Claim 19.Menon, para 0166. Menon, Figure 10, element 1002 discloses job description and element 1004 discloses sentence segmenter of the job description (posting). Menon, para 0128, discloses the extracted job description passes through a “sentence segmentation stage”. Menon, para 0161, discloses without its inclusion, the algorithm will not learn to ignore it (for what constitutes a meaningless phrase, see the final section of this document, "Unnecessary Annotations'). This logic does not extend to entire sentences that are meaningless—the algorithm learns to ignore such sentences in an indirect way. Menon, para 0396, discloses the algorithm learn to ignore entirely meaningless sentences).
While Menon teaches excluding sentences, Menon does not appear to explicitly teach “that include one or more job capabilities … that the one or more job capabilities relate to a company and not a job”
Dane, which like Menon, also teaches using natural language processing for extracting and analyzing job information. Dane teaches it is known in the art to filter sentences from the job description (See Dane at least Abstract, para 0007 and para 0057. Figures 8, 9, 13, 14, 22. Dane, para 0027, discloses analyzing job descriptions filtering sentences from the job description.)
Since both Menon and Dane teach using natural language for extracting and analyzing job information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Dane’s filtering of sentences with Menon’s excluding of sentences with the motivation to prepare and filter sentences in processing natural language expressions of job specifications (Dane, Figure 8 and para 0007).

Regarding Claim 13, Menon, now incorporating Dane, teaches the computing device of claim 1, and Menon further teaches wherein execution of the software by the processor further configures the computing device to perform the act of clustering technical skills by semantic relevancy for each job dimension (Menon, para 0039, para 0087, para 0094. Menon, para 0039, discloses classifying clustering approaches (such as K-Means, Latent Dirichlet Allocation or Latent Semantic Analysis) to group occupations with similar competencies together to create a model. Using the clustering approaches to prioritize competencies and competency levels at an occupation level. A combinational approach is also possible where jobs could be classified to a standard taxonomy such as the Bureau of Labor Statistics (BLS) taxonomy or O*Net using manually labeled data and then using clustering approaches within an occupation to segment an occupation further based on competencies)

Regarding Claim 14, Menon, now incorporating Dane, teaches the computing device of claim 1, and Menon further teaches wherein execution of the software by the processor further configures the computing device to perform the act of extracting additional metadata from one or more knowledge bases for a job posting (Menon, Figure 4. Menon, para 0059. Menon, para 0010, discloses job description data from an employer recruitment database is extracted. Menon, para 0046, discloses two databases created by extracting and aligning competencies. Menon, para 0062, discloses a database that contains content (or metadata about content) that describes assessments for validating competencies, training or educational content mapped to competencies.)

Regarding Claim 15, Menon teaches a non-transitory computer readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed, causes a computer device to carry out a method of characterizing a job market, the method comprising: (Menon, para 0075, 0077, and 0440. Menon, Figure 3, Figure 6, Figure 11. Menon, Figures 4, 6 and 7. Menon, para 0075, 0116, 0119, 0120. Menon, para 0078, discloses a data acquisition layer (610) includes acquiring documents containing some type of competency information from a variety of sources (e.g., web pages containing job descriptions. Menon, Abstract, teaches a data mining system extracts job opening information and derives, for a given job relevant competencies. Menon, para 0032, para 0034. Menon, para 0067, discloses for educators to build effective programs, guidance system for individuals to choose their career (and the changing career 
determining available job postings of a job market; (Menon, Abstract, discloses a data mining system extracts job opening information. Menon, Figures 4, 6 (element 600 discloses labor market information system in real-time labor) and 7 (element 730, discloses job listings of the job market). Menon, para 0032. Menon, para 0060, discloses a job discovery database that contains current job openings indexed by competencies and level);
for each job posting:
determining one or more technical skills related to the job posting; (Menon, Figure 4, element 402 discloses job skills of element 403 job description. Menon, Figure 10. Menon, para 0073. Menon, para 0027, discloses the system is able to extract the skill terms as well as how these skill terms are being used in a job. Menon, para 0093, discloses extracting structured competency information for a job. Menon, Example 4.4 is budget analysis skills, Example 6.3 is Accounting, Example 6.5 is quantitative skills, and Example 8.4 is computer skills);
determining a job role level related to the posting; and (Menon, Figure 10, element 1002 discloses job description; element 1024 discloses level. Menon, para 0073, discloses competency management and validation of competencies. Menon para 0075, discloses  the ability for a user to understand the needs of the labor market, with respect to competencies required for job families, the ability to transmit the changing labor market needs (new skills required by employers, new job families emerging, etc.)  … To extract competency information levels from individual job descriptions, the ability to understand occupations in different industries that are similar to each other with regard to competencies. Further, Example 6.7 discloses MBA is annotated as a level. Further, Menon, para 0080, discloses extracted, additional layers of information might be created, such as the level implied; for example, rookie (fresh college graduate) vs. expert (senior talent with significant experience).);
determining one or more professional capabilities related to the job posting, (Menon, Figure 7, discloses job listing (element 730) and competency extraction (element 710). Menon, para 0073, discloses competency management and validation of competencies. Menon, para 0093, discloses extracting structured competency information for a job);
comprising: segmenting a job description text of the job posting into one or more sentences; (Menon, Figure 10, element 1002 discloses job description and element 1004 discloses sentence segmenter of the job description (posting). Menon, para 0027, discloses techniques described herein include automatically extracting information from documents by understanding the structure of a sentence. By understanding the structure of a sentence, the system is able to extract the skill terms as well as how these skill terms are being used in a job. Further, para 0128, discloses the extracted job description passes through a “sentence segmentation stage”.);
…
determining whether there is at least one of (i) an explicit or (ii) an implicit description of a professional capability; (Menon, para 0027, discloses techniques described herein include automatically extracting information from documents …the system is able to extract the skill terms as well as how these skill terms are being used in a job) and for each implicit description of a professional capability, using natural language processing (NLP) to identify the implicit description of the professional capability; (Menon, para 0128 and para 0308. Menon, para 0080, discloses extracted, additional layers of information might be created, such as the level implied; for example, rookie (fresh college graduate) vs. expert (senior talent with significant experience). Menon, para 0241, consider the following sentence: “SDLC (software development life-cycle), TeamTrack, SharePoint, Ability to go 
aggregating professional capabilities by job dimensions; (Menon, para 0087, para 0094. Menon, para 0039, discloses classifying job descriptions into occupations and using the set of occupations to prioritize competencies and competency levels at an occupation level… using clustering approaches (such as K-Means, Latent Dirichlet Allocation or Latent Semantic Analysis) to group occupations with similar competencies together to create a model. Using the clustering approaches to prioritize competencies and competency levels at an occupation level. A combinational approach is also possible where jobs could be classified to a standard taxonomy such as the Bureau of Labor Statistics (BLS) taxonomy or O*Net using manually labeled data and then using clustering approaches within an occupation to segment an occupation further based on competencies.);
storing the determined technical skills, job role level, and the professional capabilities of each job posting and the aggregated professional capabilities, as reference data in a database; (Menon, Figure 8, discloses collect competency information (element 806) and store processed competency information in databases (element 812). Menon, para 0091, discloses the data processed (e.g., job descriptions), further processes the data to create data structures… For example, the job competency information are finally linked to create a hierarchical occupational category and skills information database that may provide information on what skills (competencies) are associated with a given job family. Menon, para 0059, discloses including large system components, such as, for example: systems that may gather competencies from various sources (job descriptions) and normalize (using taxonomies) to build databases. Menon, para 0117, discloses the processed competencies are stored in various databases and turned into a dynamic data service that provides various types of data services including what competencies required to work in a given occupation, which competencies are rising in demand, which ones are becoming obsolete, what is the future outlook for an occupational category); and 
providing a job capability profile for one or more job dimensions, based on the determined technical skills, job role level, and the professional capabilities of each job posting and the aggregated professional capabilities of the stored reference data in the database (Menon, para 0093-0094. Menon, para 0117, discloses the processed competencies are stored in various databases .
While Menon teaches an algorithm that ignores sentences (Menon, para 0161), Menon does not appear to explicitly teach “reducing an amount of processing of the processor by cleaning up the one or more sentences by removing any leading and trailing non-alphabet characters from each sentence6Application Serial No.: 15/616,868YOR920161883US1 (IBM.P0045US)”.
Dane, which like Menon, also teaches using natural language processing for extracting and analyzing job information. Dane teaches it is known in the art to reduce an amount of processing of the processor by cleaning up the one or more sentences by removing any leading and trailing non-alphabet characters from each sentence (See Dane at least Abstract, Figure 2, Figure 8, Figure 13, Figure 25, para 0007, para 0016 - 0017, para 0072, para 0101 and para 0112. Dane, para 0094, discloses the Prep/Filter step, filters out various forms of special characters that might appear in the natural language expression of the job spec, but which are filtered out to facilitate further processing and reasoning about the job spec. Further, Dane, para 0112, discloses as shown in FIG. 13, each Individual Tagged Sentence is processed by the Sentence Preparation and Filtering Engine. This engine processes special characters such as parentheses, apostrophes, hyphens, colons, brackets, ellipses, ampersands, etc., in accordance with predefined process rules for each character. For example, parentheses are removed and excluded from the sentence. Examiner notes parentheses are leading and trailing non-alphabet characters in the sentence that are removed.)
reducing an amount of processing of the processor by cleaning up the one or more sentences by removing any leading and trailing non-alphabet characters from each sentence with the motivation to remove unnecessary special characters such as parentheses from a sentence in a job specification to analyze and normalize job information (Dane, para 0016 and 0101). The Menon invention, now incorporating the Dane invention, has all the limitations of claim 15.

Regarding Claim 18, Menon, now incorporating Dane, teaches the method of claim 15, and Menon further teaches wherein, for each job posting, determining the one or more professional capabilities related to the job posting further comprises: determining one or more core capabilities; and determining one or more leadership capabilities (Menon, Figure 4. Menon, para 0027, discloses techniques described include automatically extracting information … the system is able to extract the skill terms as well as how these skill terms are being used in a job. Example embodiments may distinguish primary skills from subordinate skills. Menon, para 0082, discloses primary requirements of job descriptions. Examiner is interpreting primary skills and primary requirements as core capabilities. Menon, para 0089, discloses the activity leveling process include levels such as Communication, Collaboration, Coordination, Lead, Manage, and Mentoring. Menon, para 0193, discloses communication skills. Menon, para 0196-0197, discloses leadership capabilities).

Regarding Claim 20, Menon, now incorporating Dane, teaches the method of claim 15, and Menon further teaches wherein, for each job posting, determining the one or more professional capabilities related to the job posting further comprises: determining whether there is at least one of (i) an explicit and (ii) an implicit description of a professional capability; and (Menon, para 0027, discloses techniques described herein include automatically extracting information from documents …the system is able to extract the skill terms as well as how these skill terms are being used in a job);
upon determining that there is an implicit description of a professional capability, using natural language processing (NLP) to identify the implicit description of the professional capability (Menon, para 0128 and para 0308. Menon, para 0080, discloses extracted, additional layers of information might be created, such as the level implied; for example, rookie (fresh college graduate) vs. expert (senior talent with significant experience). Menon, para 0241, consider the following sentence: “SDLC (software development life-cycle), TeamTrack, SharePoint, Ability to go through CNR (change notification request) process.” The first three subjects listed have no connection to each other: they are each tools, which the system must infer that the position requires experience with. Menon, para 0080, discloses extracted, additional layers of information might be created, such as the level implied; for example, rookie (fresh college graduate) vs. expert (senior talent with significant experience);

Regarding Claim 21, Menon teaches a computing device comprising: a processor; a network interface coupled to the processor to enable communication over a network; a storage device coupled to the processor; (Menon, para 0077, 0440. Menon, Figure 3, Figure 6, Figure 11);
a job market profile engine software stored in the storage device, wherein an execution of the software by the processor configures the computing device to perform acts comprising: (Menon, Figures 4, 6 and 7. Menon, para 0075, 0116, 0119, 0120. Menon, para 0078, discloses a data acquisition layer (610) includes acquiring documents containing some type of competency information from a variety of sources (e.g., web pages containing job descriptions. Menon, Abstract, teaches a data mining system extracts job opening information and derives, for a given job relevant competencies. Menon, para 0032, para 0034, para 0039. Menon, para 0067, discloses for educators to build effective programs, guidance system for individuals to choose their career (and the changing career landscape), there is a need for a dynamic labor market information system that provides a pulse of employers needs with a micro- and macro-economic outlook. The information provided by the system might include job families (current and emerging) with supplemental information on geographies, skill profiles, salaries, outlook, etc. Menon, para 0068, discloses this information may be created in a scalable way by using, for example, machine learning and natural language processing, by applying them to various signals that contain this information (such as job descriptions and other reports on macro-economic outlook from 
determining available job postings of a job market; (Menon, Abstract, discloses a data mining system extracts job opening information. Menon, Figures 4, 6 (element 600 discloses labor market information system in real-time labor) and 7 (element 730, discloses job listings of the job market). Menon, para 0032. Menon, para 0060, discloses a job discovery database that contains current job openings indexed by competencies and level);
for each job posting: 
determining one or more technical skills related to the job posting; (Menon, Figure 4, element 402 discloses job skills of element 403 job description. Menon, Figure 10. Menon, para 0073. Menon, para 0027, discloses the system is able to extract the skill terms as well as how these skill terms are being used in a job. Menon, para 0093, discloses extracting structured competency information for a job. Menon, Example 4.4 is budget analysis skills, Example 6.3 is Accounting, Example 6.5 is quantitative skills, and Example 8.4 is computer skills);
determining a job role level related to the posting; and 8Application Serial No.: 15/616,868YOR920161883US1 (IBM.P0045US) (Menon, Figure 10, element 1002 discloses job description; element 1024 discloses level. Menon, para 0073, discloses competency management and validation of competencies. Menon para 0075, discloses  the ability for a user to understand the needs of the labor market, with respect to competencies required for job families, the ability to transmit the changing labor market needs (new skills required by employers, new job families emerging, etc.)  … To extract competency information including supplemental information such as levels from individual job descriptions, the ability to understand occupations in different industries that are similar to each other with regard to competencies. Further, Example 6.7 discloses MBA is annotated as a level. Further, Menon, para 0080, discloses extracted, additional layers of information might be created, such as the level implied; for example, rookie (fresh college graduate) vs. expert (senior talent with significant experience));
determining one or more professional capabilities related to the job posting, (Menon, Figure 7, discloses job listing (element 730) and competency extraction (element 710). Menon, para 0073, discloses competency management and validation of competencies. Menon, para 0093, discloses extracting structured competency information for a job);
comprising: segmenting a job description text of the job posting into one or more sentences; (Menon, Figure 10, element 1002 discloses job description and element 1004 discloses sentence segmenter of the job description (posting). Menon, para 0027, discloses techniques described herein include automatically extracting information from documents by understanding the structure of a sentence. By understanding the structure of a sentence, the system is able to extract the skill terms as well as how these skill terms are being used in a job. Further, para 0128, discloses the extracted job description passes through a “sentence segmentation stage”.);
excluding sentences … by applying a neural network based natural language classifier (NLC) on the sentences; and (Menon, Claim 19. Menon, para 0166. Menon, Figure 10, element 1002 discloses job description and element 1004 discloses sentence segmenter of the job description (posting). Menon, para 0128, discloses the extracted job description passes through a “sentence segmentation stage”. Menon, para 0161, discloses without its inclusion, the algorithm will not learn to ignore it (for what constitutes a meaningless phrase, see the final section of this document, "Unnecessary Annotations'). This logic does not extend to entire sentences that are meaningless—the algorithm learns to ignore such sentences in an indirect way. Menon, para 0396, discloses the algorithm learn to ignore entirely meaningless sentences.);
for each implicit description of a professional capability, using natural language processing (NLP) to identify the implicit description of the professional capability; (Menon, para 0027, discloses techniques described herein include automatically extracting information from documents …the system is able to extract the skill terms as well as how these skill terms are being used in a job. Menon, para 0128 and para 0308. Menon, para 0080, discloses extracted, additional layers of information might be created, such as the level implied; for example, rookie (fresh college graduate) vs. expert (senior talent with significant experience). Menon, para 0241, consider the following sentence: “SDLC (software 
aggregating professional capabilities by job dimensions; (Menon, para 0087, para 0094. Menon, para 0039, discloses classifying job descriptions into occupations and using the set of occupations to prioritize competencies and competency levels at an occupation level… using clustering approaches (such as K-Means, Latent Dirichlet Allocation or Latent Semantic Analysis) to group occupations with similar competencies together to create a model. Using the clustering approaches to prioritize competencies and competency levels at an occupation level. A combinational approach is also possible where jobs could be classified to a standard taxonomy such as the Bureau of Labor Statistics (BLS) taxonomy or O*Net using manually labeled data and then using clustering approaches within an occupation to segment an occupation further based on competencies.);
storing the determined technical skills, job role level, and the professional capabilities of each job posting and the aggregated professional capabilities, as reference data in a database; (Menon, Figure 8, discloses collect competency information (element 806) and store processed competency information in databases (element 812). Menon, para 0091, discloses the data processed (e.g., job descriptions), further processes the data to create data structures… For example, the job competency information are finally linked to create a hierarchical occupational category and skills information database that may provide information on what skills (competencies) are associated with a given job family. Menon, para 0059, discloses including large system components, such as, for example: systems that may gather competencies from various sources (job descriptions) and normalize (using taxonomies) to build databases. Menon, para 0117, discloses the processed competencies are stored in various databases and turned into a dynamic data service that provides various types of data services including what competencies required to work in a given occupation, which competencies are rising in demand, which ones are becoming obsolete, what is the future outlook for an occupational category); and 
providing a job capability profile for one or more job dimensions, based on the determined technical skills, job role level, and the professional capabilities of each job posting and the aggregated professional capabilities of the stored reference data in the database (Menon, para .
While Menon teaches excluding sentences, Menon does not appear to explicitly teach “that do not include a technical skill or a professional capability”.
Dane, which like Menon, also teaches using natural language processing for extracting and analyzing job information. Dane teaches it is known in the art to filter sentences from the job description (See Dane at least Abstract, para 0007 and para 0057. Figures 8, 9, 13, 14, 22. Dane, para 0027, discloses analyzing job descriptions filtering sentences from the job description.)
Since both Menon and Dane teach using natural language for extracting and analyzing job information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Dane’s filtering of sentences with Menon’s excluding of sentences with the motivation to prepare and filter sentences in processing natural language expressions of job specifications (Dane, Figure 8 and para 0007). The Menon invention, now incorporating the Dane invention, has all the limitations of claim 21.



Claims 5-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Menon, Dane and further in view of Gagne, Marylene “Proximal Job Characteristics, Feelings of Empowerment, and Intrinsic Motivation: A Multidimensional Model”, Journal of Applied Social Psychology, 1997, 27, 14, pp. 1222-1240, hereinafter “Gagne”.

Regarding Claim 5, Menon, now incorporating Dane, teaches the computing device of claim 1. While Menon teaches creating models of occupational competencies to analyze group occupations, occupations with similar competencies and predictive occupational models (Menon, para 0039, para 0076, 0115), and Dane also teaches modeling different job specification variations (Dane at least para 0158-0159, para 0166), Menon and Dane do not appear to explicitly teach “wherein, for each job posting, determining the job role level related to the job posting further comprises: identifying an autonomy model; and identifying an influence model”.	In the same field of endeavor, Gagne teaches wherein, for each job posting, determining the job role level related to the job posting further comprises: identifying an autonomy model; and identifying an influence model (Gagne,  page 1, para 1, discloses job characteristics with empowerment in four psychological dimensions including autonomy, competence, meaningfulness and impact (influence)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Menon and Dane invention to include identifying an autonomy model and identifying an influence model as taught by Gagne with the motivation to examine relationships between job characteristics, empowerment and intrinsic motivation (Gagne, page 1, para 1). The Menon and Dane invention, now incorporating the Gagne invention, has all the limitations of claim 5.

Regarding Claim 6, Menon, now incorporating Dane and Gagne, teaches the computing device of claim 5, and Menon further teaches wherein execution of the software by the processor further configures the computing device to perform the act of determining a job role level score (Menon, para 0057, para 0093. Menon, para 0043, discloses each competency is also assigned a weight 
Yet, Menon and Dane do not appear to explicitly teach “based on the autonomy model and the influence model”. In the same field of endeavor, Gagne teaches based on the autonomy model and the influence model (Gagne, page 1, para 1, discloses job characteristics with empowerment in four psychological dimensions including autonomy, competence, meaningfulness and impact (influence)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Menon and Dane invention to include based on the autonomy model and the influence model as taught by Gagne with the motivation to examine relationships between job characteristics, empowerment and intrinsic motivation (Gagne, page 1, para 1).

Regarding Claim 7, Menon, now incorporating Dane and Gagne, teaches the computing device of claim 5, and Menon further teaches … identifying one or more verbs from the one or more individual sentences; and retrieving, from a reference table, the … model based on the identified one or more verbs (Menon, para 0088, para 0159, para 0161-0162, para 0199. Menon, Figure 10, element 1002 discloses job description and element 1004 discloses sentence segmenter of the job description (posting). Menon, para 0027, discloses techniques described herein include automatically extracting information from documents by understanding the structure of a sentence. By understanding the structure of a sentence, the system is able to extract the skill terms as well as how these skill terms are being used in a job. Further, para 0128, discloses the extracted job description passes through a “sentence segmentation stage. Menon, para 0156, gives an example of identified verbs “this would be considered an atypical activity phrase due to the existence of “as between the verb and nominalized verb”. Further, Examiner notes Dane also teaches identifying verbs (See Dane, para 0095, para 0102));
Yet, Menon and Dane do not appear to explicitly teach “wherein identifying an autonomy model comprises”. In the same field of endeavor, Gagne teaches wherein identifying an autonomy model comprises (Gagne, page 1, para 1, discloses job characteristics with empowerment in four psychological dimensions including autonomy, competence, meaningfulness and impact (influence)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to  identifying an autonomy model comprises as taught by Gagne with the motivation to examine relationships between job characteristics, empowerment and intrinsic motivation (Gagne, page 1, para 1).

Regarding Claim 19, Menon, now incorporating Dane, teaches the method of claim 15, and Menon further teaches wherein execution of the software by the processor further configures the computing device to perform the act of determining a job role level score (Menon, para 0057, para 0093. Menon, para 0043, discloses each competency is also assigned a weight (score) that defines the importance or relevance of this competency to the given job. Further, Menon, para 0056, discloses calculating a graduated weight for a particular competency given certain inputs).
While Menon teaches creating models of occupational competencies to analyze group occupations, occupations with similar competencies and predictive occupational models (Menon, para 0039, para 0076, 0115), and Dane also teaches modeling different job specification variations (Dane at least para 0158-0159, para 0166), Menon and Dane do not appear to explicitly teach “based on the autonomy model and the influence model”. 
In the same field of endeavor, Gagne teaches based on the autonomy model and the influence model (Gagne, page 1, para 1, discloses job characteristics with empowerment in four psychological dimensions including autonomy, competence, meaningfulness and impact (influence)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Menon and Dane invention to include based on the autonomy model and the influence model as taught by Gagne with the motivation to examine relationships between job characteristics, empowerment and intrinsic motivation (Gagne, page 1, para 1). The Menon and Dane invention, now incorporating the Gagne invention, has all the limitations of claim 19.

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
DANE US 2009/0276209 A1 – discussing automatically processing job specifications expressed in natural language into a normalized form using frequency analysis. Para 0044, discussing The preferred embodiments provide workforce talent supply data for each of the element terms by sampling a very large database of candidates resumes/profiles and applying the sampling results to U.S. Bureau of Labors statistics (BLS) occupational employment data. The use of normalized element terms makes possible comparing element requirements from the job specification to the candidate resume/profile elements found in the candidate database.
Xu et al. US 2011/0093258 A1 – discussing identifying at least one sentence in the electronic document; … the machine learning classifier being configured to determine, based on each numeric feature representation, whether the sentence associated with that numeric feature representation is a bad sentence; and removing sentences determined to be bad sentences from the electronic document to create a cleaned document.
Beller et al. US 9,842,096 B2 – discussing a mechanism is provided in a data processing system for identifying nonsense passages in documents being ingested into a corpus. A natural language processing pipeline configured to execute in the data processing system receives an input document to be ingested into a corpus. The natural language processing pipeline divides the input document into a plurality of input passages. A filter component of the natural language processing pipeline identifies whether each input passage is a nonsense passage based on a value of a metric determined according to a set of feature counts. The natural language processing pipeline filters each input passage in the plurality of input passages based on whether the input passage is identified as a nonsense passage or not identified as a nonsense passage to form a filtered plurality of input passages. The natural language processing pipeline adds the filtered plurality of input passages into the corpus.
Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.

Response to Arguments
Regarding 35 U.S.C. § 103 rejections. With respect to the prior art rejections, these arguments have been given due consideration but they are moot in view of the newly applied teachings of the Menon and Dane reference as described above. Please see above for the complete and updated 103 rejection.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zhang et al. US 2016/0132830 A1 – discussing a multi-level score based title engine, job title scores
Goel et al. US 2016/0117385 A1 – discussing job title standardization.
CARTER et al. US 2015/0006422 A1 – discussing interfacing with other third party online employment or other matching systems e.g., Linkedin, Monster.com, CareerBuilder.com, etc. Such interfaces may be used to post and/or retrieve job listings, company profiles, job seeker's resumes, and so on.
Judy US 8,639,547 B1 - Judy, Abstract, discloses A method and system for measuring transferability of workers between and among occupations by means of the mathematical relationships between those occupations' key attributes, as defined by publicly available data on the competencies required as specified by a complete catalog of U.S. occupations known as O'NET. This method provides a concise, informative measurement for comparing the relative Abilities, Skills, Knowledge, and other relevant attributes of occupations. Judy, Figure 1, elements 101 and 102, discloses Download latest release of O"NET Database, For all occupations currently in the O'NET" Database load all data described in O'NET Content Model into database manager; element 103, discloses Select key O'NET data elements for specific analysis, e.g. Abilities, Skills, Knowledge, element 104, discloses Compute product of level and importance scores (where applicable) for all ONE attributes within data element categories, element 110, discloses Download and/or enter relevant Labor Market information on: a Wages, salary & 
Forman US 8,021,163 B2 – Forman, discloses skill-set identification. Forman, Abstract. Forman, Column 3, lines 33-47, discloses as discussed in more detail below, machine-learning classification is used in certain embodiments of the invention. In any event, in the preferred embodiments, the definitions are stated as a specific formula for calculating a matching score. A variety of different skill evidence detectors preferably are used in connection with the score calculation, e.g., including one or more of the following: Detecting the presence of files with specific file types, commonly by their filename suffixes. For example, if C++ Source code files are present, recognized as filenames ending with.cpp. orc----, certain embodiments infer that the worker apparently has some skill in programming C++. Such a basic inference also can be applied for other types of files, e.g. Java program files (.java). Forman, Column 4, lines 15-30, discloses Searching computer files for particular words, phrases or other textual tags associated with a field of expertise. For example, if many occurrences are found of words such as “capacitor,” “resistor.” “diode”, and “transistor, the analysis tool infers that the skilled resource has familiarity with electrical engineering or, more specifically, with analog circuit design. The relevant words associated with each skill preferably are included within the definition for such skill in the known skills database. Such words are assigned manually and/or selected automatically, e.g., by automated classification module processing documents associated with examples for such skill that are indicated in examples database. As noted elsewhere herein, through the use of examples a machine-learning classifier can be trained and used to recognize a particular skill. 
Hyder et al. US 7,702,674 B2 – discussing Hyder, Abstract. Hyder, Figure 1C, element 138, discloses a data cleanser. Further, Hyder, Column 16, lines 6-29, discloses a data cleansing task managed by data cleanser task manager 138. The data cleansing task manager 138 thread pulls the complete data record from the database 222, and removes all formatting such that each job listing data set is in the same format and content structure.
Gordon et al. US 2005/0234985 – discussing Abstract, discloses extracting metadata from one or more content files, where the content files may be received from more than one source.
Zhao et al. US 2017/0278510 A1 – discussing Zhao, Abstract, discloses a training method for natural language processing. Train, based on each of the words in the sentence, information on the attention parameter acquired for the word and label information of the sentence in the training data set, a neural network for sentence classification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R.N./Examiner, Art Unit 3629
/SANGEETA BAHL/Primary Examiner, Art Unit 3629